Citation Nr: 0301763	
Decision Date: 01/29/03    Archive Date: 02/07/03

DOCKET NO.  97-24 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

(The issue of entitlement to service connection for post-
traumatic stress disorder (PTSD) will be the subject of a 
future decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The veteran had active service from June 1966 to October 1968 
and prior periods of service in the U.S. Army National Guard. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision of the 
Muskogee, Oklahoma Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO, in pertinent part, denied 
entitlement to service connection for bilateral hearing loss, 
tinnitus, and PTSD.  

In August 1997 the veteran canceled, in writing, a personal 
hearing scheduled at the RO.

The Board remanded the claim in August 1998 for additional 
development and readjudication of the claim.

In June 2002 the RO most recently affirmed the determination 
previously entered.  

The case has been returned to the Board for further appellate 
review.

The Board is undertaking additional development on the issue 
of entitlement to service connection for PTSD, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104, (Jan. 23, 
2002); 38 C.F.R. § 19.9(a)(2)(2002).  

When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23,2002); 38 C.F.R. § 20.903 (2002).  

After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
this issue.


FINDINGS OF FACT

1.  The probative, competent medical evidence of record 
establishes that bilateral hearing loss which clearly and 
unmistakably preexisted active service did not worsen 
therein.

2.  Tinnitus was not shown in service or for many years 
thereafter.

3.  The probative, competent evidence of record establishes 
that bilateral hearing loss and tinnitus are not linked to 
active service on any basis.


CONCLUSIONS OF LAW

1.  Preexisting bilateral hearing loss was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 1153, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§  3.303, 3.304, 3.306, 3.307, 3.309 (2002).

2.  Tinnitus was not incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. § 3.303 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

In November 1996 the veteran filed a claim for entitlement to 
service connection for hearing loss and tinnitus due to 
exposure to cannon fire.  

Service medical records show that at the time of enlistment 
in the Oklahoma National Guard in January 1964 his hearing, 
bilaterally, was 15/15 for whispered voice and 15/15 for 
spoken voice.

At a July 1964 examination for release from active duty for 
training an audiology evaluation shows pure tone thresholds, 
in decibels, were as follows: (American Standards Association 
(ASA) converted to International Standards Organization (ISO) 
for comparison purposes)




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
25
NA
25
LEFT
35
30
30
NA
25

The report of a June 1966 medical examination at enlistment 
included an audiology evaluation that shows pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
25
NA
55
LEFT
30
20
25
NA
40
(ASA converted to ISO).

The examiner noted high frequency hearing loss and the 
veteran had a hearing profile.

At the time of discharge, an October 1968 audiology 
evaluation shows pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
NA
50
LEFT
0
5
10
NA
5



The veteran was afforded a VA Compensation and Pension (C&P) 
audio examination in December 1996.  The veteran reported 
noticing problems with his hearing since his service in 
Vietnam.  His history was negative for surgery or otitis 
media.  The veteran related that his hearing loss was due to 
noise exposure from combat sounds, bombs, and artillery 
during his service in Vietnam.  

On the audiology evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
65
75
LEFT
20
15
20
60
60

The four frequency average was 44 dB for the right ear and 39 
dB for the left ear.  Speech audiometry revealed speech 
recognition ability of 92 percent in the right ear and of 84 
percent in the left ear.  

At the December 1996 VA examination the veteran reported the 
presence of a chronic bilateral tinnitus since his service in 
Vietnam.  He stated that it was moderately severe in that it 
sometimes caused difficulty with concentration and 
understanding.  

The VA examiner summarized the results as grossly normal 
hearing sensitivity through 2000 Hz with a moderately severe 
high frequency sensorineural hearing loss bilaterally.   
Speech recognition was good bilaterally.  Impedance 
audiometry yielded normal middle ear function bilaterally.  

In December 1998 the veteran wrote that he had only been 
treated for hearing loss and tinnitus in 1996 at the VA 
Medical Center in Oklahoma City.  He stated that he had no 
other treatment either at VA or other sources.  




The veteran was provided a VA C&P audio examination in April 
2002.  The veteran reported that he served in Vietnam but 
never on the front line by his own admission.  According to 
his estimation he was about three miles from the front line.  
He drove trucks, forklifts and issued supplies while in the 
Army.  

The veteran also reported his post-service employment.  He 
used hearing protection part of the time when he worked as a 
heavy equipment operator but did not use hearing protection 
when he worked in highway road construction and as a truck 
mechanic.  He related his medical history that included 
hearing loss with tinnitus for the last 16 years.  

On the audiology evaluation in April 2002, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
25
75
85
LEFT
25
30
35
65
75

The four frequency average was 51dB bilaterally.  Speech 
audiometry revealed speech recognition ability of 92 percent 
in the right ear and of 84 percent in the left ear.

According to the veteran tinnitus was a problem in both ears 
described as high frequency in composition and mild to 
moderate in severity.  He stated that it had been present for 
the last 16 years.  He could not recall a cause of the onset 
but it occurred when he was working as a truck mechanic.  

The VA examiner concluded that the veteran would be 
classified as having normal hearing sensitivity from 250 
through 2000 Hz, with a moderately severe to profound 
sensorineural hearing loss from 3 to 8000 Hz in the right 
ear.  

The left ear yielded normal hearing sensitivity from 250 
through "5000" (probably a typographical error and should 
be 500) Hz with a mild sensorineural loss at 1000 to 2000 Hz 
and then a moderately severe to severe sensorineural loss 
from 3 to 8000 Hz.  

The VA examiner classified the speech recognition scores as 
excellent in the right ear and very good in the left ear.  
Impedance audiometry yielded normal Type A tympanograms that 
indicated normal middle ear function bilaterally.  

After review of the claim file, the VA examiner provided an 
opinion.  The hearing was normal in his pre-induction test.  
In June 1966 he had a hearing loss at 4000 in the right ear, 
50 dB, and the left ear, 35 dB.  At his discharge audio 
examination in October 1968, he had normal hearing everywhere 
but at 4000 Hz in the right only, it was still 50dB, the same 
as the pre-induction audio.  The VA examiner concluded that 
there was no change in the veteran's hearing.  

The VA examiner noted that the veteran was tested in December 
1996 and found to have a hearing loss at 3000 and 4000 Hz 
bilaterally and the loss shown on the current examination was 
relatively similar although slightly worse.  

The VA examiner also noted that by the veteran's admission, 
the tinnitus started 16 years earlier, many years post 
service, therefore it was not related to service.  


Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§  1110, 1131 (West 1991 & 
Supp. 2002) ; 38 C.F.R. § 3.303 (2002).




Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.

A veteran who served in military service is presumed to be in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service preexisted service will 
rebut this presumption.  38 U.S.C.A. §§ 1111, 1137 (West 
1991).  

In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types and 
circumstances of service as shown by service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. 
§§ 3.303(a), 3.304.

Service connection of such injury or disease may be rebutted 
by clear and convincing evidence to the contrary.  38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d) (2002).  

The United States Court of appeals for Veterans Claims (CAVC) 
has held that the "term 'service connection', is used in 
section 1154(b) to refer to proof of incurrence or 
aggravation of [a] disease or injury in service, rather than 
to the legal standard for entitlement to payments for 
disability."  See Velez v. West, 11 Vet. App. 148, 153 
(1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  


The effect of this law is that service connection will not be 
precluded for combat veterans simply because of the absence 
of notation of a claimed disability in the official service 
records.  However, the law does not create a presumption of 
service connection, and there must still be competent medical 
evidence relating the claimed disability to service where the 
question involves medical causation or diagnosis, such as in 
the instant case.

Where a veteran served continuously for 90 days or more 
during a period of war, or peacetime service after December 
31, 1946, and organic disease of the nervous system to 
include sensorineural hearing loss becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service to include a pre-existing chronic 
disease, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.307, 3.309 (as amended, 67 Fed. Reg. 67,792-3 (November 7, 
2002).

The CAVC has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

When a disability is not initially manifested during service 
or within an applicable presumptive period, "direct" service 
connection may nevertheless be established by evidence 
demonstrating the disability was in fact incurred or 
aggravated during the veteran's service.  See 38 U.S.C.A. § 
1113(b) (West 1991 & Supp. 2002); 38 C.F.R. § 3.303(d) 
(2002).



Impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent. 38 C.F.R. § 3.385 (2002).  

The CAVC has further held that 38 C.F.R. § 3.385, "does not 
preclude service connection for a current hearing disability 
where hearing was within normal limits on audiometric testing 
at separation from service."  Hensley v. Brown, 5 Vet. App. 
155, 159 (1993).

As stated by the CAVC, "[i]f evidence should sufficiently 
demonstrate a medical relationship between the veteran's in 
service exposure to loud noise and his current disability, it 
would follow that the veteran incurred an injury in service; 
the requirements of § 1110 would be satisfied."  Id. at 160 
(citing Godfrey v. Derwinski, 2 Vet. App. 352 (1992)).

Where the regulatory threshold requirements for impaired 
hearing are not met until several years after service 
separation, the Board observes that the record must establish 
exposure to disease or injury during active military service 
which would adversely affect the veteran's auditory system 
and post-service audiological findings which meet the 
criteria of 38 C.F.R. § 3.385.  If the veteran had "normal" 
hearing upon his discharge, but developed hearing loss 
measurably to the criteria stated in 38 C.F.R. § 3.385, and 
if the veteran can now establish a causal relationship 
between his hearing loss and service, service connected 
benefits will be granted.

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (2002).

If such an increase is found, the presumption of aggravation 
is applicable and the condition is presumed aggravated unless 
the government points to a "specific finding" that the 
increase in the appellant's disability is due to the natural 
progression of the disease.  See 38 U.S.C.A. § 1153, Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991).

The CAVC has found that this presumption of aggravation 
applies where there is a worsening of the disability 
regardless of whether the degree of worsening was enough to 
warrant compensation; and that the veteran need not show a 
specific link between his in-service activity and the 
deterioration of his pre-service disability.  Browder v. 
Derwinski, 1 Vet. App. 204, 207 (1991); Hensley v. Brown, 5 
Vet. App. 163 (1993).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b) (2002).  It is the 
government's burden to rebut the presumption of in-service 
aggravation.  See Laposky v. Brown, 4 Vet. App. 331, 334 
(1993); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b) (2002); Falzone 
v. Brown, 8 Vet. App. 398, 402 (1995).  

Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  

This means the base line against which the Board is to 
measure any worsening of a disability is the appellant's 
disability as shown in all of his medical records, not on the 
happenstance of whether he was symptom- free when he 
enlisted.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991); 
Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 4.3 (2002).


Analysis

Preliminary matter: Duty to Assist

As previously noted, there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).

Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA of 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA of 2000, Pub. L. No. 106-475, § 7, subpart (a), 
114 Stat. 2096, 2099-2100 (2000); 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions); see generally 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

VA revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version more favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board's consideration of the new regulations is not 
prejudicial to the appellant inasmuch as the regulations 
merely implement the VCAA and do not provide any rights other 
than those provided by the VCAA.

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 38 C.F.R. § 
3.159 (2002).  The RO provided the appellant a copy of the 
applicable rating decision and forwarding letter that in 
combination notified him of the basis for the decision 
reached.  

The RO also provided the appellant a statement of the case 
and a supplemental statement of the case that included a 
summary of the evidence, the applicable law and regulations 
and a discussion of the facts of the case.  

The appellant has been offered the opportunity to submit 
evidence and argument on the merits of the issue on appeal, 
and has done so.  Further, he has obtained representation and 
his representative has prepared argument on his behalf.

The appellant has been advised of evidence he could submit 
himself or to sufficiently identify evidence so that VA could 
obtain the evidence for him.  VA C&P examinations have been 
provided and a medical opinion has been obtained.  

The appellant has not indicated that any other probative 
evidence not already associated with the claims folder is 
available so there is no need to notify him as to whether VA 
would obtain it.  

The RO's actions in the aggregate sufficiently placed the 
appellant on notice of what evidence could be obtained by 
whom and advised him of his responsibilities if he wanted 
such evidence to be obtained by VA.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

More specifically, the Board notes that in its June 2002 
supplemental statement of the case, the RO provided the 
provisions of the VCAA and fully considered them in its 
adjudication of the veteran's appeal.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
necessary; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist under both the former law and 
the new VCAA.  38 U.S.C.A. § 5107(a), 5103 and 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159 (2002).

Having determined that the duties to notify and to assist 
have been satisfied, the Board turns to an evaluation of the 
appellant's claim on the merits.


Bilateral hearing loss 

The evidence of record shows that the veteran has a current 
bilateral hearing loss disability as defined in 38 C.F.R. 
§ 3.385.  The veteran essentially contends that his current 
bilateral hearing loss was incurred in or aggravated by 
service.

A comprehensive review of the record shows that a hearing 
loss disability was not present during the veteran's period 
of active duty for training in 1964.  




Significantly, a preexisting bilateral hearing loss 
disability was noted on the veteran's examination for entry 
into the Army in June 1966.  Such persuasive and strong 
evidence, is sufficient to meet the standards of clear and 
unmistakable evidence of the existence of a preservice 
hearing loss disability.  38 C.F.R. § 3.304.

The CAVC has held that in cases where a condition is properly 
found to have preexisted service, the Board, in considering 
the pertinent statutory and regulatory framework governing 
the presumption of aggravation, must determine; (1) whether 
there was a worsening of the disorder during service, and (2) 
if so, whether there was clear and unmistakable evidence that 
the increase in severity was due to the natural progress of 
the disease.  Crowe v. Brown, 7 Vet. App. 238 (1995).

A preexisting disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. §§ 1137, 1153; 38 
C.F.R. § 3.306(a).  See also Paulson v. Brown, 7 Vet. App. 
466, 468 (1995); Crowe v. Brown, 7 Vet. App. 238, 247 (1994).

Despite the fact that the veteran continued to experienced 
hearing loss during his active service, the evidence on file 
does not establish that these symptoms represented a 
worsening of the veteran's preexisting hearing loss beyond 
natural progress, any temporary flare-ups of symptoms 
notwithstanding.

The CAVC has held that temporary or intermittent flare-ups 
during service of a preexisting disease are not sufficient to 
be considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 19 F.3d 1413 (Fed. Cir. 1994); Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991).


Importantly, the record contains a report of a recent VA 
audiology examination with an opinion from an appropriate 
specialist.  Although the veteran related at an earlier 
examination that his hearing loss occurred as a result of 
noise exposure from combat sounds, bombs, and artillery 
during his service in Vietnam, at his recent examination he 
reported never being on the front line but having worked 
about three miles from the front line.  Following a complete 
review of the record including recent audiology examination 
findings, the audiology specialist opined that ultimately the 
veteran's preexisting hearing loss of the right ear did not 
undergo a increase or worsening during his active duty.  
Further, the hearing loss of the left ear shown in June 1966 
was not shown at discharge from service in October 1968.  In 
other words, the record does not show any increase in 
preservice hearing loss disability beyond the natural 
progress of the preservice hearing loss disability during 
such period of service.  

The Board cannot ignore the new law regarding service 
connection for pre-existing chronic presumptive disorders on 
the basis of aggravation.  However, the record does not show 
any increase in preservice hearing loss disability manifested 
to a degree of 10 percent or more within the presumption 
period after service.

Overall, the preexisting bilateral hearing loss disability 
present during the veteran's active service is demonstrated 
to have represented nothing more than the continuation of 
underlying preservice disability.  The medical evidence of 
record contains no competent medical opinion showing that the 
preexisting bilateral hearing loss underwent a worsening in 
such period of active service or within the presumption 
period beyond natural progress of the disability.  

Although the veteran contends that his hearing loss was 
incurred or aggravated in active service, the CAVC has held 
that while a lay person is competent to testify as to facts 
within his own observation and recollection such as visible 
symptoms, a lay party such as the veteran is not competent to 
provide probative evidence as to matters requiring expertise 
derived from specialized medical education, training or 
experience, such as matters relating to a diagnosis or 
medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).


Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran's preservice hearing loss was aggravated in service.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Thus, there is no competent evidence showing any permanent 
increase in severity of the veteran's preexisting bilateral 
hearing loss during his active service or within the 
presumption period. 

As such, aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).  Simply put, there is no evidence of record to show 
that the veteran's preexisting bilateral hearing loss was 
aggravated during this period of service.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a bilateral hearing 
loss.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Tinnitus

The veteran asserts that he has tinnitus, bilaterally, which 
is the result of his period of active service.  Review of the 
veteran's service medical records show no complaints or 
findings of symptoms associated with tinnitus either prior to 
service or during his period of active service.


Although the veteran reported at a December 1996 VA 
examination that chronic bilateral tinnitus was present since 
his service in Vietnam, at the VA examination in April 2002, 
he reported having tinnitus for the last 16 years.  This 
would place the onset of tinnitus to approximately 1986, many 
years post-service.  

There is no evidence of record that the veteran had 
manifested tinnitus during service, nor is there evidence 
that the current reported tinnitus is related to his period 
of active service.  Any statements of such by the veteran are 
contradicted by the evidence of record.

Moreover, the veteran's assertions as to his having tinnitus 
that was manifested as a result of noise exposure during his 
period of active service cannot be deemed as competent 
medical evidence.  As a layperson, he is not qualified to 
render medical opinions regarding matters, such as diagnoses 
and determinations of etiology, calling for specialized 
medical knowledge.  See Cromley v. Brown, 7 Vet. App. 376, 
379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).

As there is no record of such in-service incurrence or 
aggravation of tinnitus, and no nexus established between the 
current reported disability and service by a competent 
medical authority, service connection cannot be established.  
As noted in the previous paragraph, the veteran is not 
competent to provide such a medical opinion.

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran has tinnitus that is related to his period of active 
service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The probative and competent medical evidence of record 
consists of the opinion expressed by the April 2002 VA 
medical examiner.  The December 1996 VA examiner provided no 
opinion as to the etiology of tinnitus.  

However, the VA examiner in April 2002 reviewed the claims 
file, the veteran's statement as to onset, his description of 
duties in service, and his post-service employment and 
concluded that the tinnitus was not related to service.  The 
Board cannot conclude otherwise.  See Colvin, supra.  For the 
reasons and bases discussed above, the Board concludes that 
the preponderance of the evidence is against the veteran's 
claim.  There is no evidence that tinnitus existed during the 
veteran's service, nor is there any medical evidence of 
record which suggests the current reported tinnitus can be 
associated with service.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for tinnitus.  See Gilbert, 
1 Vet. App. at 53.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

